DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (“IDS”) filed on 12/28/2020, 06/29/2021, 09/02/2021, and 03/13/2022 were reviewed and the listed references were noted.

Drawings
The 15 page drawings have been considered and placed on record in the file. 

Status of Claims
Claims 1-17 are pending.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a coordinate calculation unit …”, “a reporting information display control unit …”, “a time-series image acquiring unit …”, “a region-of-interest detecting unit …”, “a region-of-interest information acquiring unit …”, “a coordinate storage unit …”, “a determination unit …”, “a coordinate storage unit …”, “a determination unit …”, and “a display control unit …” in Claim 1-16.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kozuka et al. (US 2015/0356245).

	Consider Claim 1, Kozuka discloses “A medical image processing device” (Kozuka, Abstract) “comprising: a coordinates calculating unit that calculates, on the basis of region-of-interest information indicating a region of interest in a time-series image” (Kozuka, for example Paragraphs [0229] and [0248], where the slices of medical images are being discussed and their ROI are disclosed.  These slices represent time-series images), “a plurality of sets of coordinates of interest on an outline of a polygon or circle having a symmetric shape that surrounds the region of interest” (Kozuka, Paragraphs [0248] and [0249] where the coordinates of the polygon representing the ROI are being calculated); “and a reporting information display control unit that superposes figures on the time-series image on the basis of the plurality of sets of coordinates of interest” (Kozuka, Fig. 44 and Paragraph [0316],   where the target display region is displayed and a similar case study is also superposed on the image), “wherein the figures have a size that does not change with respect to a size of the region of interest” (Kozuka, for example, Fig. 44, wherein the size of the figure does not change with the size of ROI).

	Consider Claim 2, Kozuka discloses “The medical image processing device according to claim 1, further comprising: a time-series image acquiring unit that acquires the time-series image including a photographic subject image; a region-of-interest detecting unit that detects the region of interest from the time-series image acquired by the time-series image acquiring unit; and a region-of-interest information acquiring unit that acquires the region-of-interest information indicating the region of interest from the region-of-interest detecting unit” (Kozuka, Paragraphs [0229] and [0248], the slices are being acquired; and Paragraph [0248] and [0249], where the region of interest is detected and its coordinates are mapped out).

	Consider Claim 3, Kozuka discloses “” (Kozuka, Paragraphs [0248] and [0249], where the coordinates are corners of the polygon, representing the region of interest, are being calculated).

Consider Claim 5 and 6, Kozuka discloses “The medical image processing device according to claim 1, wherein the polygon is a polygon in which the region of interest is inscribed” and “The medical image processing device according to claim 1, wherein the polygon is a square” (Kozuka, Fig. 4).

	Consider Claims 7 and 8, since the option of the ROI being a polygon and not a circle, as presented in the alternative forms in Claim 1, has been selected by Examiner for Claim 1, these claims, which are directed to the ROI being a circle, are not analyzed and are considered to be automatically rejected. 

Claim 17 recites an image processing method with steps corresponding to the functions of the device elements recited in Claim 1.  Therefore, the recited steps of method Claim 17 are mapped to the proposed Kozuka reference in the same manner as the corresponding elements in device Claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kozuka et al. (US 2015/0356245) in view of Haruki et al. (US 2020/0020306).

Consider Claim 4, Kozuka does not explicitly disclose “The medical image processing device according to claim 1, wherein the coordinates calculating unit calculates, as the plurality of sets of coordinates of interest, sets of coordinates of midpoints of sides of the polygon.”  However, in an analogous field of endeavor, Haruki discloses calculating and storing the midpoints of the line connecting the regions of interest.  (Haruki, Paragraph [0062]). 

Accordingly, before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Kozuka with the teachings of Haruki to calculate the coordinates of the midpoints of the sides of the polygon constituting the ROI.  One of ordinary skill in the art could have combined these elements in order to provide a more robust and versatile ROI determination not to be subject to any change in size in case of zooming in and out.  Therefore, it would have been obvious to combine Kozuka and Haruki to obtain the invention in Claim 4.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kozuka et al. (US 2015/0356245) in view of Imaizumi et al. (US 2018/0242817).

Consider Claim 16, although Kozuka disclosed its invention to be directed to medical images (Kozuka, Abstract), Kozuka does not explicitly disclose an endoscope system for its medical image acquiring device. However, in an analogous field of endeavor, Imaizumi discloses an endoscope image processing apparatus with a video processor that obtains medical images (Abstract and Fig. 1:21 and 31). 

Accordingly, before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Kozuka with the teachings of Imaizumi to utilize an endoscope unit to acquire medical images.  One of ordinary skill in the art could have combined these elements in order to acquire image slices using an endoscope and analyze the slices using the Kozuka’s method, and the results would have been predictable.  Therefore, it would have been obvious to combine Kozuka and Imaizumi to obtain the invention in Claim 16.

Allowable Subject Matter
Claims 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: none of the cited prior art references, alone or in combination, provides a motivation to teach the ordered combination of limitations recited in the above-referenced dependent claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Washburn et al. (US 6,077,226).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIAMAK HARANDI/Primary Examiner, Art Unit 2662